Citation Nr: 0406446	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable (i.e., higher than 0 percent) 
initial rating for bilateral hearing loss.



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1986 to 
February 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, among other things, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  The veteran appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Unfortunately, prior to deciding this appeal, the case must 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

In February 2003, the veteran requested a videoconference 
hearing between the RO and Board.  However, on a January 2004 
Video Conference Affirmation form, he checked the box 
indicating:  "I decline this video hearing, and prefer to 
wait for a future visit by a member of the Board [of 
Veterans' Appeals]."  He is entitled to such a hearing 
(often called a travel Board hearing) before a Veterans Law 
Judge (VLJ) of the Board, and one should be scheduled.  38 
C.F.R. §§ 20.700, 20.704 (2003).



Accordingly, this case is REMANDED to the RO for the 
following:

1.  Schedule the veteran for a travel 
Board hearing before a VLJ of the Board 
as soon as possible.  Notify him of the 
date, time and location of his hearing, 
and put a copy of this letter in his 
claims file.  If, for whatever reason, he 
decides that he no longer wants this type 
of hearing (or any other type of hearing 
before the Board), then he should 
indicate this in writing and it, too, 
should be documented in his claims file.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



